Citation Nr: 0839503	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-12 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran's son, L.W., may be recognized as a child 
for VA purposes based on his attendance at Glory Family 
School for entitlement to additional pension benefits.  


REPRESENTATION

Appellant represented by:	James R. Mason, III, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran, E.W., L.W., A.W., N.W., M.R.W., and J.H.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 2003 decision of the Des Moines, Iowa, Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2006, the veteran testified before the undersigned via video 
conference from the RO.  


FINDINGS OF FACT

1.  L.W. attended home-based schooling under the supervision 
of the Glory Family School after he turned 18 years of age.  

2.  Glory Family School provided private competent 
instruction to L.W. for the 2003-2004 school year.  

3.  The private competent instruction provided to L.W. by 
Glory Family School for the 2003-2004 school year was State-
approved; this program was therefore approved for VA 
purposes.


CONCLUSION OF LAW

The criteria for L.W., to be recognized as a child for VA 
purposes based on his attendance at Glory Family School for 
entitlement to additional pension benefits are met for the 
2003-2004 school year.  38 U.S.C.A. §§ 101(4)(A), 104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.57, 3.667 (2007); VA Fast 
Letter 04-24; VA Adjudication Procedure Manual under M21-1MR, 
Part III, Subpart iii, Chapter 6, Section A, Topic 3 
(November 26, 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As explained below, the veteran's representative 
argues that VA is misinterpreting VA regulation.  As such, no 
further action is required pursuant to the VCAA.  

The veteran was awarded VA pension benefits, effective May 
1999.  The veteran was also awarded additional pension 
benefits due to having dependent children under the age of 
18, including L.W.

In June 2003, a VA Form 21-674C, Request for Approval of 
School Attendance, was received.  L.W. achieved 18 years of 
age in July 2003.  The request for school attendance was for 
schooling to commence in September 2003, after L.W. had 
turned 18 years of age.  It was indicated that he would be 
attending a home-based school.  

In June 2003, VA denied the request for approval of school 
attendance for L.W., on the basis that VA regulations 
required that the dependent be attending training offered by 
an institution recognized as standard and accredited by the 
State Approving Agency.  

The veteran appealed.  The veteran asserted that the home 
school in question met all of the requirements for the State 
of Iowa for "Competent Private Instruction" under Iowa 
Statute Chapter 299A.  In addition, the veteran submitted a 
statement from J.H., who was L.W.'s supervising teacher.  
J.H. stated that the veteran's son, L.W., was attending the 
Glory Family School which was an association of home school 
families which was a non-accredited private school.  He 
indicated that this school met all of the requirements of the 
State of Iowa for Competent Private Instruction under Iowa 
Statute Chapter 299A.  He reported that the school was 
incorporated as a non-profit corporation under Iowa State 
statutes.  He also indicated that L.W.'s academic status was 
adequate.  

Thereafter, documentation was received from the veteran and 
his representative regarding the rights of home schooled 
students.  These documents included a proposed decision 
involving the State of California Department of Social 
Services, a State Hearing Decision involving the Ohio 
Department of Job and Family Services, an inquiry regarding 
the Student Educational Employment Program (SEEP), a letter 
regarding the military recruiting status for home school 
graduates, and a publication regarding the eligibility of 
institutions for Title IV benefits with regard to home-
schooled students.  

The Board accepts these various documents as informational in 
nature, however, any findings contained therein are not 
necessarily binding on VA.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2008). 

The provisions of 38 C.F.R. § 3.667 provide that pension may 
be paid after a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved educational institution.  
Additionally, the requirements of 38 U.S.C.A. § 101(4)(A) and 
38 C.F.R. § 3.57 state that a "child" is a member of the 
veteran's household who is between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.

The question of whether the veteran's son, L.W., was a 
"child" student for additional VA pension purposes depends 
on whether or not a home-school program course may legally be 
considered a course of instruction at an "approved 
educational institution" for purposes of 38 U.S.C.A. § 
101(4)(A)(iii).  Also, as discussed below, whether the 
specific home school program may legally be considered a 
course of instruction at an "approved educational 
institution" must be considered.

In a VA General Counsel (GC) opinion, VAOPGCPREC 3-98 (March 
19, 1998), it was concluded that a home-school program is not 
an educational institution within the meaning of 38 U.S.C.A. 
§§ 101(4)(A)(iii) and 104(a).  The GC opinion noted that an 
"institution" was defined as an "established organization 
or corporation (as a college or university) especially of a 
public character;" that the duration of a home-school 
program is the length of time necessary to educate a 
particular child; that the program terminates when that child 
completes his or her course of instruction or withdraws and 
the program does not have an ongoing enrollment; that an 
educational institution also offers its services to other 
students who meet its enrollment criteria; and that a home-
school program on the other hand, is operated for the sole 
purpose of serving the needs of a particular student.  This 
GC opinion led to an amendment of 38 C.F.R. § 3.57(a)(iii) to 
specifically exclude home school programs from the types of 
educational endeavors which qualified persons between the 
ages of 18 and 23 to have continued recognition as a 
dependent child.  

However, during the course of this appeal, in Theiss v. 
Principi, 18 Vet. App. 480 (2004), the United States Court of 
Appeals for Veterans Claims (Court) invalidated the above-
cited GC opinion and implementing regulation, as both 
constituted substantive, legislative rules (not mere 
interpretative rules) that were not properly promulgated and, 
thus, were invalid.  In short, the Court determined that home 
school programs were not excluded as "educational 
institutions."

In response, VA issued Fast Letter 04-24 to provide 
directives regarding affected cases.  It was determined that 
that an evaluation had to be made on a case by case basis.  
In order to determine whether the additional amount could be 
paid based on school attendance, the following two-step 
analysis was required: (1) Is the home school program an 
"educational institution" based on its purpose, structure, 
and similarities to recognized educational institutions.  If 
yes, VA would conclude that a particular home school program 
was an "educational institution" and would proceed to step 
two.  If not, VA could not establish the program as an 
"educational institution" and the claim would be denied.  
(2) Is the institution "approved".  If yes, the additional 
amount could be granted.  If not, the claim would be denied.  

The Fast Letter discussed what is an "educational 
institution."  It stated that an educational institution in 
an institution for the teaching and improvement of its 
students or pupils.  An educational institution could be a 
school, seminary, college, university, or other educational 
facility.  In order to determine if a home school program is 
an educational institution, the claimant was required to 
submit documentation showing: the program's purpose, the 
program's structure, and the program's type of accreditation.  
In the Fast Letter, it was noted that accreditation/approval 
could vary by State, and the Fast Letter then addressed what 
evidence was necessary to consider an institution as 
approved.  The Fast Letter indicated that documentation 
should be requested which showed that the home school program 
was approved by (1) the authority established within the 
State for establishing educational standards or (2) an 
institution or State authority recognized by VA to be equally 
as competent to determine such standards as such State 
authority.  If no documentation was provided to determine 
accreditation/approval, the claim would be denied.  

In compliance with the Fast Letter, the veteran was issued a 
letter in December 2004, requesting the pertinent 
documentation, as indicated above.  In reply, the veteran's 
representative indicated that all of the requirements were 
met.  The representative cited to Iowa Code Annotated Section 
299A.1-299-299A.10, which required that parents who home 
school their children must complete an annual "Competent 
Private Instruction Report Form."  It was indicated that the 
veteran had done this, with a copy enclosed, for L.W.'s 2003-
2004 school year.  In addition, the veteran opted to have his 
home school program supervised by a licensed Iowa teacher, 
J.H., who had signed the form.  

The veteran's representative also submitted documentation 
regarding standards pursuant to the Social Security Act.  
Again, this information is accepted for review, but is not 
binding on VA.  

The Board notes that the submitted documentation included 
information regarding Iowa law.  It indicated that Iowa Code 
Annotated Section 299A.1-10 allowed parents, guardians, or 
legal custodians to place a child under "competent private 
instruction."  "Private instruction" was defined as 
"instruction using a plan and a course of study in a setting 
other than a public organized accredited nonpublic school."  
"Competent private instruction: required instruction on a 
daily basis for at least 148 days during a school year, to be 
met by attendance for at last 37 days each school quarter."  
Private instruction may be provided by a licensed 
practitioner or non-licensed person.  "Competent private 
instruction" may include, but is not limited to, a home 
school assistance program which provides instruction or 
supervision offered through an accredited nonpublic school or 
public school district by a teacher employed by the 
accredited nonpublic school or public school district.  If 
the "competent private instruction" is provided by a 
licensed practitioner, but it is not part of a home school 
assistance program offered through an accredited nonpublic 
school or public school district, or if the instruction is 
provided by a non-licensed person, the parent, guardian, or 
legal custodian must submit to the school district a report 
containing an outline of the course of study, texts used, and 
the name and address of the instructor.  In addition, it is 
required that the student meet national standards with regard 
to evaluations.  

In support of his claim, the veteran testified at a hearing 
at the RO and before the undersigned, along with L.W.'s 
instructor.  It was indicated that Glory Family School was a 
private school.  L.W. received instruction at home from the 
veteran, with overall supervision from J.H. the instructor.  
The Glory Family School ensured compliance with Iowa State 
law and supervised 66 children.  It was indicated that Glory 
Family School was a non-accredited private school, but did 
not meet qualifications of an accredited school.  For 
example, there was no school nurse, counselor, extensive 
library, and the like.  In addition, they had a corporate 
address, but no school building.  Once a month there were 
group activities.  

The veteran's representative has asserted that while the 
Glory Family School is not accredited, the non-accredited 
status is not the same as not being approved and VA is 
wrongfully equating the two terms.  

In May 2005, VA contacted a Legal Consultant for the Iowa 
Department of Education.  The contact person indicated that 
L.W. was receiving competent private instruction pursuant to 
Iowa Code Chapter 299A from Glory Family School.  However, it 
was indicated that Iowa had a procedure by which many 
secondary schools had sought and received State 
accreditation; however, Glory Family School was not 
accredited.  She stated that although it might well be very 
true that Glory Family School met Iowa's requirements for 
providing "competent private instruction," the sole 
requirement was that L.W. be taught by instructors who were 
licensed in Iowa appropriate to grade level.  It was 
emphasized that this person was reporting the non-
accreditation status.  

Iowa Code Annotated Section 299A was provided.  In pertinent 
part, it was again indicated that competent private 
instruction may include, but is not limited to, a home school 
assistance program which provides instruction or supervision 
offered through an accredited nonpublic school or public 
school district by a teacher employed by the accredited 
nonpublic school or public school district, who assists and 
supervises a parent, guardian, or legal custodian in 
providing instruction to a child.  

Thus, while Iowa provides guidelines for "competent private 
instruction," they are not all inclusive as the Iowa Code 
Annotated Section 299A includes the language "but is not 
limited to" within the cited example of competent private 
instruction.  

The Board duly notes the representative's arguments that VA 
regulations require that the educational institution be 
"approved" and not "accredited."  The Board agrees that 
the portions of the pertinent regulations which remain in 
effect, 38 C.F.R. § 3.57 and 38 C.F.R. § 3.667 use the term 
"approved" and not the term "accredited."  

In July 2007, the Board sought an opinion from VA's General 
Counsel concerning whether a home school program that 
otherwise qualifies as an educational institution be approved 
for VA purposes without being accredited by the State.  
However, the Board's request was withdrawn in light of recent 
changes made to the VA Adjudication Procedure Manual under 
M21-1MR, Part III, Subpart iii, Chapter 6, Section A, Topic 3 
(November 26, 2007).  Those changes provide the following:

Home School Programs: A home school program may be 
considered an approved course of instruction if the 
program can be considered an educational institution, 
and is approved by the state of residence.

Definition of the Term "educational institution:" an 
educational institution is an institution for the 
teaching and improvement of its students.

Home School Program as an "educational institution:" 
to determine whether a home school program is an 
educational institution, the claimant must submit a 
statement or evidence showing the program's purpose and 
structure.

Note: A separate statement regarding the program's 
purpose and structure will not be required if the 
documentation from the State includes this 
information.

State Approval of the Home School Program: to establish 
that a home school program is approved for VA purposes, 
the claimant must provide documentation indicating that 
the home school program is approved by the authority 
established within the State for determining educational 
standards, or by an institution recognized by VA to be 
equally competent to determine such standards as a State 
authority.

Note:  Benefits based on attendance in a home 
school program may not be granted if the claimant 
cannot submit the documentation from the State.

The Board observes that the changes cited above only use 
"approve" language.  The changes do not indicate that 
accreditation of the home school program is required by VA.  
The Board also notes that VA regulations do not dictate what 
the requirements for State approval are, only that the 
educational institution be approved by the State.  

In an August 2008 letter, an attorney for the State of Iowa 
verified the following:

A parent, guardian, or custodian of a child in the State 
of Iowa who is receiving private competent instruction 
must complete and submit to the school district in which 
the family resides a report on the form prepared by this 
agency (Department of Education). 

In this case, the State in question, Iowa, requires that a 
student be receiving competent private instruction.  The 
pertinent Iowa statute addressed home schooling.  It is 
indicated that the competent private instruction may include 
home school assistance programs.  These home school 
assistance programs provide instruction or supervision 
offered through an accredited nonpublic school or public 
school district by a teacher employed by the accredited 
nonpublic school or public school district, who assists and 
supervises a parent, guardian, or legal custodian in 
providing instruction to a child.  However, this requirement 
(accreditation) is not exclusive; it is an example of what 
constitutes "competent private instruction" in Iowa.  In 
this case, a legal representative from the State of Iowa 
determined that L.W. was in fact receiving "competent 
private instruction" in Iowa for the 2003-2004 school year.

The next determination is whether L.W.'s home schooling met 
VA requirements.  L.W.'s home schooling program is an 
educational institution which provided competent private 
instruction and was therefore State-approved for the 2003-
2004 school year.  The Glory School also comes within VA's 
definition of an educational institution as it is an 
institution for the teaching and improvement of its students.  
The required State form was completed and fully complied with 
Iowa's requirements according to a State legal 
representative.  

As noted, to establish that a home school program is approved 
for VA purposes, the claimant must provide documentation 
indicating that the home school program is approved by the 
authority established within the State for determining 
educational standards, or by an institution recognized by VA 
to be equally competent to determine such standards as a 
State authority.  The Board notes that the initial letter 
from a Legal Consultant for the Iowa Department of education 
indicated that L.W. was receiving competent private 
instruction under the State law, but the Glory Family School 
was not accredited.  However, as noted, accreditation is not 
specifically required under State law, although it is 
certainly included therein.  The more recent correspondence 
from the State legal representative indicated that the report 
of the competent private instruction for L.W. appeared to 
completely comply with Iowa's compulsory attendance law and 
that that L.W. was home schooled for the 2003-2004 school 
year.  As previously indicated, the changes to VA's manual 
provisions regarding approved home school programs does not 
require State accreditation.  

Thus, the private competent instruction provided to L.W. by 
Glory Family School for the 2003-2004 school year was State-
approved.  As such, this program was therefore approved for 
VA purposes.  In light of the foregoing, L.W., may be 
recognized as a child for VA purposes based on his attendance 
at Glory Family School for entitlement to additional pension 
benefits for the 2003-2004 school year.


ORDER

The appeal is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


